                    Case 1:18-cv-00645-WHP Document 79 Filed 01/25/21 Page 1 of 2



$SSOLFDWLRQJUDQWHG                    'DWHG-DQXDU\
                                              1HZ<RUN1HZ<RUN

         UNITED STATES DISTRICT COURT
         SOUTHERN DISTRICT OF NEW YORK

         ---------------------------------------------------------------
         JODYLYNN GIAMELLA                                               :
         and JOHN GIAMELLA,                                              :
                                                                         :   Case No. 18-cv-0645
                                             Plaintiffs,                 :
                                                                         :   NOTICE OF RELATED CASE
                           -against-                                     :
                                                                         :
         WRIGHT MEDICAL TECHNOLOGY, INC.                                 :
         and JOHN DOES 1-25,                                             :
                                                                         :
                                             Defendants.                 :
         ---------------------------------------------------------------

                  Plaintiffs, by the undersigned attorney, set forth the following as and for their Notice of

         Related Case pursuant to S.D.N.Y. LCivR 1.6(a):

                  To the best of Plaintiffs’ knowledge, information and belief, this action arises from a

         common nucleus of operative fact with MDL Case No. 4:20-md-2949-KGB In Re: Profemur Hip

         Implant Products Liability, United States District Court, Eastern District of Arkansas, and actions

         brought under or removed to such MDL.

                  On January 21, 2021 Conditional Transfer Order [CTO-13] was entered by the Judicial

         Panel of Multidistrict Litigation, transferring this case to the above referenced MDL, if no

         opposition is filed by January 28, 2021. On January 21, 2021 that Conditional Transfer Order

         [CTO-13] was entered in the E.D. of Arkansas, In Re: Profemur Hip Implant Products Liability,

         4:20-md-2949, Doc. No. 198, attached hereto as Exhibit 1. Barring an objection to this transfer,

         which is not expected, this matter will shortly be ordered to be transferred MDL 2949 for further

         proceedings in that court,

                  Respectfully submitted this 22nd day of January 2021.
Case 1:18-cv-00645-WHP Document 79 Filed 01/25/21 Page 2 of 2




                                  s/ Stephen A. Weingrad
                                  Stephen A. Weingrad
                                  Law Offices of Weingrad & Weingrad, P.C.
                                  233 East 35th Street, # 1
                                  New York, NY 10016
                                  Telephone: 212-244-4187
                                  Facsimile: 914-462-4426
                                  stephenweingrad@hotmail.com
                                  Attorney for Plaintiffs




                              2
